DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/001520 filed on 6/6/18 and claims foreign priority of Taiwan 106145522 filed on 12/15/17.

Response to Amendment
This office action is in response to the amendments submitted on 12/8/20, wherein claims 1-4 and 6-10 are pending and ready for examination, claim 5 is canceled, no new claims have been cited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0102693 A1, Kidd et al, hereinafter referenced as Kidd in view of US 2013/0318022 A1, Yadav et al, hereinafter referenced as Yadav.

As to independent claim 1, Kidd teaches “A method for selecting a leading associated parameter which is associated with an operation output from an operating system, a hardware device or a machine, and applied to a field of equipment prognostic and health management, the method comprising: collecting a plurality of sets of data related to operation output by at least one sensor, and performing selection on the data stored in a memory including removing incorrect data, filling missing data, and aligning data frequency, by a processor using a feature extraction algorithm to form a feature database;” ([0392-0393], [0401-0406] “leading indicator” utilizing statistical approaches such as regression among other statistical approaches, wherein “diagnostics and prognostics” are applied determining health of machine and/or device. Moreover, [0161] “dimensionality reductions” reads on “removing data”, also see [0831] “excess data points…may be removed or deleted” and [0423]. Moreover, [0091-0096] wherein a plurality of sensors associated to a plurality of modules or function blocks/distributed engine of a plurality of devices, see figs 1-3. Moreover, [0343-0344] “fill in the missing four values”, “extrapolate”, “method of filling values..” reads on “filling missing data”, also see [0163]. Moreover, [0191-0195] wherein data aligning is disclosed, and [0336] the frequencies for that window. The window is then moved one sample forward in time and the FFT is again performed with the results being recorded or saved.” And wherein such alignment/ movement is applied in order to include the (frequency of interest, variable of interest, and the signal of interest. Moreover, the analysis is applied on the data off line i.e. historical/ stored as in [0055-0056], [0117], [0150-0158] and [0188], [0220], [0251] and [0257], “historize”, “historian”, “historical”. Moreover, [0012], [0253] and [0244] “safety and health monitoring system SHMs”)
“dividing the data in the feature database into a critical parameter set including at least one critical parameter, and a feature parameter set including the data other than the critical parameter, wherein at least one critical parameter refers to a factor most correlated with the equipment failure;” ([0126] “and each cluster may host functionality that is of interest to localized needs.”, [0254-0259] “centralized data cluster” and [0268-0282] “Typically, a centralized cluster comprises a plurality of DDEs interconnected via the data analytics network 112 that have an appearance as a single, unitary DDE instance 150.”, DDE= Distributed Data Engine, see fig 4 A-Q. Moreover, [0137] “extract new or previously unknown data… correlation”. Furthermore, the leading indicator which reads on “critical” is determine via “clustering” as in [0414] “In an embodiment, the leading indicator may be determined by using one or more statistical analytics techniques on one or more of the obtained initial set of process signals, such as PCA, PLS regression, clustering, cross-correlation, etc. One or more off-line and/or on-line data blocks and/or data modules of the data analytics system 100 may operate on one or more obtained process signals to determine one or more leading indicators of the abnormality, fault, decrease in performance, and/or other condition, in an embodiment.” Wherein the data set includes related features, yet the leading indicators are the most correlated elements. Moreover, the most correlated data is the leading indication as in fig 7C-G and based on the refinery process [0074], applied by statistical approaches such as PCA [0341-0347] and [0392-0404] wherein such statistical approach is based on the best fitted line by definition, and wherein the application of the partial least square also provides the most relevant values i.e. the leading indications out of the other critical values of the accumulated sets of fig 7.)
Kidd teaches “identifying, from the feature parameter set, a plurality of associated parameters leading the critical parameter” at least in [0401-0406] and [0392-0393])
However, Kidd is silent in regards to Granger causality test.
Yadav teaches “identifying, from the feature parameter set, a plurality of associated parameters leading the critical parameter by using Granger causality test to extract an associated parameter candidate set, wherein the causality related to time exists between the associated parameters of the associated parameter candidate set and the critical parameter;” ([abstract], fig 1, [0024]  and [0042] wherein the critical parameters is evaluated, the other parameter related to the first stage and yet the statistical approach keeps refining the outcome as the leading factor is determined/ predicted. Moreover, [0027-0028] wherein subset of attribute to be determined, “parameter associated with the data”, see [0042]. Moreover, [0067] wherein Granger Causality test is used which is one of the steps of VAR analysis which is part of the auto regression applied as explained in [0024], [0046] and [0060-0069] which is also one of wherein the threshold values are predetermined for each of the specific target environment, and adaptive to regenerate each time the system behavior is detected to deviate”, and claim 6 and 10 “multivariate time series”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the well-known statistical/mathematical approach of Granger causality test applied in Yadav to the teaching of Kidd as part of its statistical approach (in combination or in alternative), wherein Granger causality itself is a type of statistical/ mathematical approach applied within the art and provides accurate and reliable outcome. One of ordinary skill in the art would expect and appreciate applying the well-known mathematical/ statistical approach of Granger in order to provide the desired outcome yet with more reliable results. 
Kidd as modified teaches “and selecting, from the associated parameter candidate set, one associated parameter, which produces a reaction to a change of the critical parameter earliest in time as the leading associated parameter.” ([0392] and [0398] wherein based on the leading indication, the prediction of failure is determined and within a time period that allows preventive action to be applied “provides leading indications of future process plant behavior can be discovered, preferably in a time fran1e that allows for preventative or mitigating actions to take place”; “unplanned flare event will or is likely to occur based on current operating conditions, and to be able to obtain this prediction with sufficient lead time during which operators may take mitigating actions to prevent the unplanned flare event from taking place” i.e. the less time, the more sever the effect is, i.e. the earlier should be taken care off/ selected before the other factors, and wherein the unplanned flare event reads on “change in critical parameter”. Also see [0423-0424].)

As to claim 2, Kid as modified teaches “wherein the feature extraction algorithm is at least one selected from a group consisting of a statistical feature, a compound feature and the combination thereof.” ([0137] “to extract new or previously unknown interesting data or patterns such as unusual records or multiple groups of data records. The big data analyzers 170 may also perform large scale data analysis on the stored data (e.g., machine learning analysis, data modeling, pattern recognition, predictive analysis, correlation analysis, etc.) to predict, calculate, or identify implicit relationships or inferences within the stored data,” also see [0392] “process data may also include, for example, the chemical composition of process flow streams and on/off states of equipment.”, also see [0210-0211], [0236] and [0401] wherein “tag” represents a defined feature.)

As to claim 3, Kidd as modified teaches “wherein the statistical feature is at least one selected from a group consisting of a maximum value, a minimum value, an average value, a variance, a kurtosis, a skewness, an median value, a range, a mode value, an initial value, an ending value, a data difference level and the combination thereof.” ([0233] “applying and/or obtaining statistics regarding the trend data over a given interval (e.g., average, rolling average, maximum, minimum, etc.),”; [0341] “The analysis block may display one or more R-squared values, coefficients for PLS and/or PCA analysis, variance values, observation counts”, PLS= programmable logic system, PCA= principle component analysis. Moreover, [0330] “such as (without limitation) mean values, standard deviations, and median values”. Furthermore, [0372] “timeframes indicating ranges of time for which data is to be returned by the "startTime" and "endTime" objects”, and [0343] “the difference between two consecutive values”.)

As to claim 4, Kidd as modified teaches “wherein the compound feature is at least one selected from a principal component analysis (PCA), an independent component analysis (ICA), a neural network (NN) and the combination thereof.” ([0133] “principle component analysis”, [0341] “The analysis block may display one or more R-squared values, coefficients for PLS and/or PCA analysis, variance values, observation counts” [0347] “may try different types of analyses (PCA, PLS,..”, also see [0397], [0401-0404] and [0412].) Also see Yadav [0055-0060].
 
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kidd.

As to independent claim 6, Kidd teaches “A method for equipment PHM, wherein the equipment is an operating system, a hardware device or a machine, and performs an operation output, the method comprising: collecting a plurality of sets of data  related to the operation output by at least one sensor, and performing selection on the data including removing incorrect data, filling missing data, and aligning data leading indicator” utilizing statistical approaches such as regression among other statistical approaches, wherein “diagnostics and prognostics” are applied determining health of machine and/or device. Moreover, [0161] “dimensionality reductions” reads on “removing data”, also see [0831] “excess data points…may be removed or deleted” and [0423]. Moreover, [0091-0096] wherein a plurality of sensors associated to a plurality of modules or function blocks/distributed engine of a plurality of devices, see figs 1-3. Moreover, [0343-0344] “fill in the missing four values”, “extrapolate”, “method of filling values..” reads on “filling missing data”, also see [0163]. Moreover, [0191-0195] wherein data aligning is disclosed, and [0336] and [0381] wherein such time alignment associated to the frequency signal (FFT) as in [0400-0404] and [0394-0396] “the frequencies for that window. The window is then moved one sample forward in time and the FFT is again performed with the results being recorded or saved.” And wherein such alignment/ movement is applied in order to include the (frequency of interest, variable of interest, and the signal of interest. Moreover, the analysis is applied on the data off line i.e. historical/ stored as in [0055-0056], [0117], [0150-0158] and [0188], [0220], [0251] and [0257], “historize”, “historian”, “historical”. Moreover, [0012], [0253] and [0244] “safety and health monitoring system SHMs”)
“identifying, by a second processor, from the feature database, a leading associated parameter that produces a reaction beforehand to a change of a critical parameter wherein the critical parameter refers to a factor most correlated with equipment failures, and a causality related to time exists between the leading provides leading indications of future process plant behavior can be discovered, preferably in a time fran1e that allows for preventative or mitigating actions to take place.”; “Each frequency of interest may correspond to a respective new process variable of the process plant that generates the respective time-series data corresponding to the amplitudes (e.g., to the peak amplitudes) of the frequency of interest. The time-series data generated by each new process variable may be stored, monitored, and/or analyzed to predict possible abnom1al, fault, or other conditions in the process plant”, wherein the peak represents the most correlated factors/ values, and the prediction includes time frame prediction as related to the leading indication, also see [0372]. Moreover, [0013] each DDE reads on a plurality of processors which reads on “second processor”, “a distributed industrial process monitoring and analytics system includes a plurality of distributed data engines (DDEs) embedded within a process plant that is operating to control a process. Each of the DDEs is coupled to a respective one or more data sources within the process plant that are respectively generating data as a result of the process being controlled.”, also see [0094-0095], [0099-0105] and fig 1-2. Moreover, [0137] “to extract new or previously unknown interesting data or patterns such as unusual records or multiple groups of data records. The big data analyzers 170 may also perform large scale data analysis on the stored data (e.g., machine learning analysis, data modeling, pattern recognition, predictive analysis, correlation analysis, etc.) to predict, calculate, or identify implicit relationships or inferences within the stored data,”)
“and constructing, by a third processor an equipment prognostic and health management model based on the critical parameter and the leading associated parameter.” (The most correlated data is the leading indication as in fig 7C-G and based on the refinery process [0074], applied by statistical approaches such as PCA [0341-0347] and [0392-0404] wherein such statistical approach is based on the best fitted line by definition, and wherein the application of the partial least square also provides the most relevant values i.e. the leading indications out of the other critical values of the accumulated sets of fig 7 is determined. See [0397-0404] “leading indication”. Moreover, see fig 1-2 wherein the plurality of DDE reads on “third processor”, also see [0013] and [0094-0095], [0099-0105].)

As to claim 7, Kidd as modified teaches “wherein the equipment prognostic and health management model is constructed by using a regression model or an autoregressive integrated moving average model (ARIMA). ([0233] “rolling average”.)

As to claim 8, Kidd teaches “wherein the feature extraction algorithm is at least one selected from a group consisting of a statistical feature, a compound feature and the combination thereof.” ([0133] “principle component analysis”, [0341] “The analysis block may display one or more R-squared values, coefficients for PLS and/or PCA analysis, variance values, observation counts” [0347] “may try different types of analyses (PCA, PLS,..”, also see [0397], [0401-0404] and [0412].)

As to claim 9, Kidd teaches “wherein the statistical feature is at least one selected from a group consisting of a maximum value, a minimum value, an average value, a variance, a kurtosis, a skewness, a median value, a range, a mode value, an initial value, an ending value, a data difference level and the combination thereof.” ([0233] “applying and/or obtaining statistics regarding the trend data over a given interval (e.g., average, rolling average, maximum, minimum, etc.),”; [0341] “The analysis block may display one or more R-squared values, coefficients for PLS and/or PCA analysis, variance values, observation counts”, PLS= programmable logic system, PCA= principle component analysis. Moreover, [0330] “such as (without limitation) mean values, standard deviations, and median values”. Furthermore, [0372] “timeframes indicating ranges of time for which data is to be returned by the "startTime" and "endTime" objects”, and [0343] “the difference between two consecutive values”.)

As to claim 10, Kidd teaches “wherein the compound feature is at least one selected from a principal component analysis (PCA), an independent component analysis (ICA), a neural network (NN) and the combination thereof.” ([0133] “principle component analysis”, [0341] “The analysis block may display one or more R-squared values, coefficients for PLS and/or PCA analysis, variance values, observation counts” may try different types of analyses (PCA, PLS,..”, also see [0397], [0401-0404] and [0412].)

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection necessitated by the amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0102718 A1, Agrawal is drawn to implementing Granger causality test in anomaly detection and prediction.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865  
2/25/2021